PER CURIAM.
We originally accepted jurisdiction to review A.B.G. v. State, 586 So.2d 445 (Fla. 1st DCA 1991), based on conflict jurisdiction. See Art. V, § 3(b)(3), Fla. Const. After oral argument, we now determine that jurisdiction was improvidently granted.
Accordingly, this Court is without jurisdiction to hear this cause and the case is hereby dismissed.
It is so ordered.
OVERTON, McDonald, GRIMES and HARDING, JJ., concur.
BARKETT, C.J., dissents with an opinion, in which SHAW and KOGAN, JJ., concur.